EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1 SECTION - OXLEY ACT OF 2002 In connection with the Quarterly Report of Cimetrix, Incorporated (the “Company”) on Form 10-Q for the quarter ended March 31, 2013, I, Jodi M. Juretich, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of Section 13(a) or of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 15, 2013 /s/ Jodi M. Juretich Jodi M. Juretich Chief Financial Officer (Principal Financial and Accounting Officer) This certification accompanies the Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
